            Case 1:20-cv-05486-LGS Document 16 Filed 10/02/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
COPRAGRI S.A.,                                                :
                                             Petitioner, :
                                                              :   20 Civ. 5486 (LGS)
                           -against-                          :
                                                              :        ORDER
AGRIBUSINESS UNITED DMCC,                                     :
                                             Respondent. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

          WHEREAS, pursuant to the Court’s Individual Rules, Petitioner filed a pre-motion letter

in anticipation of a renewed motion to serve the Summons, Petition to Vacate Arbitration Award,

Declaration of Patrick Lennon in Support of Petition to Vacate Arbitration Award and supporting

exhibits, and Memorandum of Law in Support of Petition to Vacate Arbitration Award

(collectively, the “Petition”), on Respondent by e-mail, pursuant to Federal Rule of Civil

Procedure (“FRCP”) 4(f)(3). Dkt. No. 15.

          WHEREAS, on July 23, 2020, Petitioner attempted personal service of the Petition on

Agribusiness in New York, through CT Corporation Services, which Petitioner believed to be the

agent for service that Respondent last disclosed to the New York State Department of State. See

Dkt. No. 15 at 2.

          WHEREAS, Petitioner received a letter dated July 24, 2020, from CT Corporation

Services, indicating that CT Corporation Services is no longer authorized to act for Respondent.

See Id.

          WHEREAS, Petitioner attempted foreign service of the Petition on Respondent through

the Clerk of Court, pursuant to FRCP 4(f)(2)(C)(ii), and the Clerk of Court, on August 20, 2020,

mailed the Petition, via Federal Express, to (1) Agribusiness United DMCC Unit No. 2601, Saba

1, Plot No. E3 Jumeirah Lakes Towers, Dubai United Emirates (Dkt. No. 9), and (2) Agribusiness
           Case 1:20-cv-05486-LGS Document 16 Filed 10/02/20 Page 2 of 2


United DMCC 6/F Unit 607 HDS Tower United Arabs Emirates (Dkt. No. 10).

        WHEREAS, Respondent has use the e-mail addresses “abou@agribiz.ae,”

“oper@agribiz.ae,” and “noreply@agribiz.ae,” for communications with Petitioner. Dkt. No. 15

at 2.

        WHEREAS, courts are afforded wide discretion in ordering service of process under

FRCP 4(f)(3), “by other means not prohibited by international agreement.” Fed. R. Civ. P.

4(f)(3); accord Berdeaux v. OneCoin Ltd., No. 19 Civ. 4074, 2020 WL 409633, at *1 (S.D.N.Y.

Jan. 24, 2020); Payne v. McGettigan’s Mgmt. Servs., No. 19 Civ. 1517, 2019 WL 6647804, at *1

(S.D.N.Y. Nov. 19, 2019). Despite this discretion, courts must “ensure that the means of service

comports with constitutional notions of due process.” Berdeaux, 2020 WL 409633 at *1 (internal

citations and quotations omitted). An order for alternative service complies with due process

requirements when it “is reasonably calculated, under all the circumstances, to apprise interested

parties of the pendency of the action.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

306, 314 (1950); accord Payne, 2019 WL 6647804 at *1.

        WHEREAS, the UAE is not a signatory to the Hague Convention, or any other

international agreement that prohibits service by e-mail. Id. at *1; Cerner Middle East Ltd. v. Al-

Dhaheri, No. Civ. 16-11984, 2017 WL 776409, at *8, n.2 (D. Mass. Feb. 28, 2017). It is hereby

        ORDERED that, by October 5, 2020, Petitioner shall attempt to serve the Petition by

e-mail to “abou@agribiz.ae,” “oper@agribiz.ae,” and “noreply@agribiz.ae.” It is further

        ORDERED that, by October 19, 2020, Petitioner shall file a status letter apprising the

Court of whether it has received any responses -- including automatic or error responses -- to its

e-mails.


Dated: October 1, 2020
       New York, New York
                                                 2
